Citation Nr: 1750618	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) under extraschedular criteria prior to March 4, 2016.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Board denied a TDIU on a schedular basis and remanded the issue of entitlement to a TDIU on an extraschedular basis for the period prior to March 4, 2016.


FINDING OF FACT

After resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation prior to March 4, 2016.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU on an extraschedular basis were met prior to March 4, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  In light of the fully favorable decision herein, no further consideration of the VCAA is required.
Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability:  (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Facts and Analysis

The Veteran is service connected for schizophrenic disorder, residual type, competent, evaluated as 100 percent disabling from July 25, 1974 to April 30, 1987, as 50 percent disabling from May 1, 1987 to March 3, 2016, and as 100 percent disabling from March 4, 2016; and a lumbar strain, evaluated as 10 percent disabling since July 25, 1974.  Given the increase in the Veteran's evaluation for his psychiatric condition to a total schedular rating beginning on March 4, 2016, the claim for TDIU is moot as of this date.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350, 3.341, 4.16(a).  

Here, the Veteran's 10 percent rating for lumbar strain and 50 percent for schizophrenic disorder prior to March 4, 2016 do not qualify for schedular TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining question, therefore, is whether he is entitled to TDIU on an extraschedular basis prior to March 4, 2016 under 38 C.F.R. § 4.16(b).

In his April 2010 VA Form 21-8940, the Veteran reported that he had been unemployable due to his service-connected psychiatric disability since approximately 1990 (20 years prior to his 2010 claim for TDIU).  He has also reported on VA examination that he has not worked since his discharge from the Army in 1974.  

Social Security Administration (SSA) records show that the Veteran was granted disability benefits, due to his schizophrenic disorder, as of July 1974.  SSA records also show that during a private psychiatric evaluation in August 1976, the Veteran was determined to not be able to maintain gainful employment.  However, a May 1977 Disability Determination Report from the SSA notes that the Veteran's benefits were ceased in August 1976 due to medical improvement, and that the then current medical evidence revealed that there was no indication of severe constriction of interest, marked restriction of daily activities, deterioration in personal habits, or seriously impaired ability to relate to others, and that there was no evidence of neurological abnormalities. Based on this information, it was determined that the Veteran was no longer under a disability, and his disability benefits were ceased.  A subsequently issued Notice of Reconsideration from the SSA also notes that by August 1976, it was determined that the Veteran was able to do substantially gainful work.

On VA examination in January 1975, it was noted that the Veteran was a high school graduate who lived at home with his parents and had never been gainfully employed. 

On VA examination in September 1976, it was noted that the Veteran had been unemployed since his discharge from the Army in 1974; that he was hospitalized at the VA Hospital from January 1975 to February 1975 and diagnosed with latent schizophrenia; and that he had been awarded full compensation and Social Security pension.  He reported at that time that he had been refused vocational rehabilitation and denied opportunities for work.

On VA examination in May 1985, it was noted that the Veteran had not worked since leaving the military in 1974.  He was diagnosed with paranoid schizophrenia, and noted by the examiner to be incompetent and unemployable.  No explanation is given for this opinion.

The October 2010 VA mental disorders examiner concluded that there was no available information to indicate that the Veteran was unemployable due to a mental disorder.  In this regard, he noted that while the Veteran was diagnosed with
schizophrenia in 2005, the treatment note did not refer to any psychotic symptoms.  He also noted that treatment notes from 2010 also do not refer to hallucinations.  There was a reference in the April 2010 note to paranoia, although the Veteran was smiling when he described this, which is uncommon for someone experiencing paranoia.  The VA examiner also noted that the Veteran had been assigned a GAF score of 60, based on the 2010 treatment notes and the October 2010 examination, which was indicative of mild/moderate impairment in occupational or social functioning, and was not severe enough to prevent an individual from working.  

The October 2010 VA spine examiner opined that, based on the results of the examination, the Veteran was capable of sedentary work, such as clerical/office work, data entry, telephone sales, and retail sales, with limited standing.  He did not give a rationale for this opinion.

The January 2016 VA spine examiner noted that the Veteran's low back disability did not impact his ability to work.  The examiner did not provide a rationale for this finding. 

The medical evidence of record indicates that the Veteran may have been unemployable due to a service-connected disability, specifically schizophrenic disorder, at some point prior to March 4, 2016.  However, the evidence also shows that his disability may have undergone periods of improvement.  There is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work prior to March 4, 2016.  

VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2017); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2017); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

As noted above, in September 2016, the Board remanded the issue of entitlement to a TDIU in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities prior to March 4, 2016.  
In November 2016, a VA psychiatric examiner provided an opinion on this issue.  The November 2016 VA examiner explained that the Veteran had only a high school education and was a below average student at school.  The VA examiner stated that the Veteran was never diagnosed with a learning disorder despite being hyperactive and easily distracted.  The Veteran also reported having behavioral issues and that he got into trouble for fighting in high school.  The VA examiner stated that the Veteran neglected his personal appearance and hygiene and that the Veteran was afraid of crowded places, had no close friends or nearby family, and was still having frequent visual hallucinations.  

The November 2016 VA examiner concluded that the Veteran never worked in his life because he lacked the required educational requirements and social skills to do so, and he had disturbances of thought and poor judgment.  The examiner concluded that the Veteran presents impairment of social, occupational, lack of education and acquired skills, and poor judgment with thought process abnormalities that impair him from obtaining a gainful employment.

After resolving all reasonable doubt, the Board will assign an extraschedular TDIU prior to March 4, 2016.


ORDER

Entitlement to a total disability rating based upon TDIU under extraschedular criteria, prior to March 4, 2016, is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


